Title: Thomas Grafton Addison to James Madison, 22 May 1832
From: Addison, Thomas Grafton
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Louis-Ville Ky
                                
                                22nd May
                            
                        
                        I in common with many of my fellow Citizens of this place feeling a deep interest in evry thing relating to
                            you beg leave respectfully to enquire after your health—I have learnd with much regret that you have been dangerously ill
                            &c to ascertain Whether the report be true or not is the purpos of this Communication.
                        Permit me Sir to enclose you a Communication I received a few days since from the Venerable Senator Smith of
                            Md. in relation to the adjustment of the Tariff—I Know you in common with all the true lovers of our Country feel a deep
                            interest in this all absorbing question—You will have the goodness to return me the enclosed and let me Know respecting
                            the enquiry I have made of you--as soon as it may suit your convenience to do so—With Sentiments of great respect and
                            Esteem I remain
                        
                            
                                Thomas Grafton Addison
                            
                        
                    I have recd this m’g several letters from Washington all state that the Tariff question will be agreeably settled--I hope.
                            so for the South has <certainly> been oppressed—
                            
                                T.G. Addison
                            
                        